       Case 1:17-cv-07434-JPC-BCM Document 62 Filed 12/04/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                12/4/2020
                                                                       :
JOSE E. CARRASCO,                                                      :
                                                                       :
                                    Petitioner,                        :
                                                                       :     17-CV-7434 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
CHRISTOPHER MILLER,                                                    :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a letter from Petitioner, dated November 26, 2020 but docketed

on December 3, 2020, in which Petitioner states that he has received Judge Moses’s Report and

Recommendation regarding his Petition for a Writ of Habeas Corpus, and contends that he seeks to

file a “‘certificate’ . . . asking for permission to appeal that denied recommendation.” (Dkt. 61.)

Petitioner represents that he has been transferred from his previous facility and does not have access

to his legal papers, and therefore asks for an “extension of time” to file his “appeal.” (Id.) The

Court interprets this as a request for additional time to file written objections to Judge Moses’s

Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules

of Civil Procedure. In light of Petitioner’s representation that he has limited access to his legal

papers, it is hereby ORDERED that Petitioner shall have until December 31, 2020 to file any

objections to the Report and Recommendation.

        The Clerk of the Court is respectfully directed to mail a copy of this Order to Petitioner.

        SO ORDERED.

Dated: December 4, 2020                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
